Filed 11/15/13 City of Calexico v. Calexico Personnel Commission CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



CITY OF CALEXICO,                                                   D063152

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. ECU06738)

CALEXICO PERSONNEL COMMISSION,

         Defendant;

SHAUN SUNDAHL,

         Real Party in Interest and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County, Jeffrey B.

Jones, Judge. Reversed.



         Lackie, Dammeier & McGill; Law Office of Michael A. Morguess and Michael A.

Morguess for Appellant and Real Party in Interest.

         McDougal, Love, Eckis, Boehmer & Foley, Steven E. Boehmer and Carrie L.

Mitchell for Plaintiff and Respondent.
       Shaun Sundahl, who was employed by the City of Calexico's police department

(the Department) as a sergeant, appeals from the trial court's decision in favor of the City

of Calexico, its chief of police and its city manager1 (collectively, the City) in this

administrative mandamus proceeding. The City brought this action pursuant to Code of

Civil Procedure section 1094.5 to challenge a decision by the Personnel Commission of

the City of Calexico (the Commission) determining that Sundahl should be demoted

rather than terminated for certain violations of Department policies.

       Sundahl contends that the trial court erred in ruling that the Commission was

required, under the circumstances, to permanently terminate Sundahl's employment rather

than demote him. We conclude that the Commission was within its discretion to

determine that demotion rather than termination was the appropriate discipline to impose

on Sundahl. Accordingly, we reverse the trial court's judgment granting the petition, and

we direct that judgment be entered denying the petition.

                                               I

                   FACTUAL AND PROCEDURAL BACKGROUND

       Sundahl began work for the Department in 2003 as a police officer, and he was

promoted to sergeant in March 2007.

       This proceeding concerns the discipline imposed on Sundahl by the City as a

result of several internal affairs investigations by the Department into Sundahl's alleged

violation of Department policies during three incidents that occurred in late 2007 and



1      James Neujahr is the chief of police, and Oscar Rodriquez is the city manager.
                                              2
2008, after Sundahl became a sergeant. Those incidents, which we will discuss in more

detail below, concerned (1) Sundahl's order that a subordinate officer use a taser to

control a burglary suspect who was attempting to escape into Mexico by wading through

a polluted river; (2) Sundahl's handling of a high-tension confrontation with several

citizens after police responded to a domestic violence call; and (3) Sundahl's failure to

report to his superiors that one of his subordinates had recorded a conversation with a

fellow officer while discussing the fellow officer's off-duty violation of traffic laws.

After conducting its investigation, the Department concluded that Sundahl violated

several Department polices and recommended that he be demoted from his position as

sergeant.

       At Sundahl's request, a hearing was held pursuant to Skelly v. State Personnel

Board (1975) 15 Cal.3d 194, 204, resulting in a decision by the city manager that the

charges against Sundahl were well founded and that the discipline should be increased

from demotion to termination of Sundahl's employment.2

       Sundahl appealed to the Commission. After a lengthy hearing, which included the

testimony of numerous witnesses, the Commission determined that although the

Department had cause to discipline Sundahl, the appropriate level of discipline was



2       We note that in reaching his decision, the city manager expressly considered
certain personnel grievances that Sundahl filed but that were not cited in any formal
notice of adverse employment action by the Department against Sundahl. Although
Sundahl's grievances appear in the administrative record, neither the Commission nor the
trial court relied on them in reaching its conclusion about the proper discipline to impose
on Sundahl, and the City does not cite them as a justification for terminating Sundahl.
Accordingly, we have not relied on the grievances in conducting our analysis.
                                              3
demotion from Sundahl's position as sergeant to the last nonsupervisory position that he

held, not termination.

       The City filed this administrative mandamus proceeding in the trial court to

challenge the Commission's decision on the appropriate level of discipline. Based on its

review of the administrative record, the trial court concluded that the Commission abused

its discretion in determining that demotion, rather than termination, was appropriate, and

it ordered the Commission to amend its decision to include a determination that Sundahl

be permanently terminated from his employment with the City.

       This action is now before us on Sundahl's appeal from the trial court's decision

granting the relief sought by the City's petition.

                                               II

                                        DISCUSSION

A.     Applicable Legal Standards

       Before examining whether the record supports the Commission's decision, we

discuss the legal standards applicable to our review.

       Because the sole focus of the City's petition is a challenge to the penalty that the

Commission imposed on Sundahl, we apply an abuse of discretion standard of review to

the Commission's decision. " ' " 'The penalty imposed by an administrative body will not

be disturbed in mandamus proceedings unless an abuse of discretion is demonstrated. . . .

Neither an appellate court nor a trial court is free to substitute its discretion for that of the

administrative agency concerning the degree of punishment imposed.' " ' " (Cate v. State

Personnel Bd. (2012) 204 Cal.App.4th 270, 283-284 (Cate).) "If reasonable minds may

                                                4
differ as to the propriety of the penalty imposed, there has been no abuse of discretion.

[Citation.] It is only in the exceptional case, when it is shown that reasonable minds

cannot differ on the propriety of the penalty, that an abuse of discretion is shown."

(Deegan v. City of Mountain View (1999) 72 Cal.App.4th 37, 46-47 (Deegan).) In

conducting our review of "the administrative agency's determination of penalty," we give

"no deference to the trial court's decision on the issue" and focus exclusively on the

Commission's decision. (Cate, at p. 284.)

       To the extent our analysis requires us to review the Commission's factual findings,

our inquiry is limited to whether the Commission's findings are supported by substantial

evidence. (Kolender v. San Diego County Civil Service Com. (2007) 149 Cal.App.4th

464, 470-471 (Kolender II).) Although some administrative mandamus proceedings

require an independent review by the trial court depending on whether the administrative

decision involves a fundamental vested right (Saraswati v. County of San Diego (2011)

202 Cal.App.4th 917, 926), the independent review standard does not apply here because

the instant mandamus petition was brought by the City rather than Sundahl. " ' "It is well-

established that an employer's right to discipline or manage its employees . . . is not a

fundamental vested right entitling the employer to have a trial court exercise its

independent judgment on the evidence. [Citations.]" [Citation.] Therefore, the trial

court was required to utilize the substantial evidence test in reviewing the commission's

decision. And on an appeal from the decision of the trial court, we review the

administrative decision, not the superior court's decision, by the same standard — the

substantial evidence test.' " (Kolender II, at p. 470, italics omitted.) "Under the

                                              5
substantial evidence rule, reasonable doubts on conflicting evidence must be resolved in

favor of the factual resolution by the Commission." (Lowe v. Civil Service Com. (1985)

164 Cal.App.3d 667, 676.)

B.     The Three Incidents Giving Rise to the Discipline Imposed on Sundahl

       We will now review the facts, as presented to the Commission, concerning the

three incidents that gave rise to the internal affairs investigations against Sundahl and

formed the basis for the discipline imposed on him.3

       1.     The New River Incident

       On August 26, 2008, Sundahl, along with other officers, responded to a theft at an

auto parts store in Calexico. The suspect ran from the police and waded into the New

River in an attempt to flee to Mexico. The New River is extremely contaminated, and

human contact with it poses a health risk. Sundahl ordered a subordinate officer to

deploy a taser on the suspect from about 20 feet away when the suspect was in waist-deep

water, with the expectation that the suspect would comply with orders to exit the river

and would submit to police custody after experiencing the pain caused by the taser.

       Officers are trained that tasers are to be deployed on a suspect in water only if

there is a clear plan of action so the suspect doesn't drown. It occurred to Sundahl that

the suspect could become incapacitated because of the taser and drown. Sundahl

nevertheless proceeded with the plan to deploy the taser, thinking that although he would


3      Numerous witnesses testified before the Commission, and the evidence was often
conflicting as to the details of what occurred. We have reviewed the evidence and have
found the Commission's findings, in all material respects, to accurately and fairly
summarize the evidence presented.
                                              6
never order an officer to enter the contaminated river, in the event that a rescue was

needed he would ask for volunteers from among his subordinate officers or he would

enter the river himself. Sundahl did not communicate his rescue plan to the officers at

the scene.

       The taser was successfully deployed without harm to the suspect, who exited the

river and was taken into custody and charged with burglary. Although other officers

recognized the suspect as a known resident of Calexico, Sundahl testified that he did not

recognize the suspect until after the suspect exited the river.

       The Department's internal affairs investigation concluded that during the New

River incident Sundahl violated Department policies on the use of reasonable force, in

that he ordered that the taser be deployed in a high-risk situation without exhausting other

means of apprehending the suspect.

       In its assessment of Sundahl's performance during the New River incident, the

Commission offered the following criticism:

       "As a sergeant, Sundahl did not consider alternatives such as enlisting the
       assistance of the Mexican police authorities or obtaining a warrant for [the
       suspect's] arrest and executing the warrant at the residence in Calexico he
       was known to stay. Instead, and contrary to the training he had received,
       Sundahl ordered deployment of a taser on a suspect waist deep in a body of
       polluted water.

       "Sundahl failed to take control of the scene in a manner the City would
       reasonably expect its sergeants to do. He failed to gather information from
       other officers. He did not ask any questions. The only inquiry made by
       Sundahl was whether a bean[]bag gun was available. Sundahl did not
       demonstrate the good judgment and leadership reasonably expected of a
       sergeant. Sundahl had several minutes to determine a course of action and
       given that considerable amount of time, by law enforcement standards,
       could do no better than to order deployment of a taser and then hope for a

                                              7
       volunteer to enter the New River in the event the suspect became
       incapacitated."

       2.     The Horizon Street Incident

       On September 14, 2008, Sundahl responded to a call from other officers for

emergency backup on Horizon Street in Calexico where an incident of domestic violence

had been reported. When Sundahl arrived, several officers were already present, and an

angry crowd had formed. Tension was developing over the officers' continued detention

of 16-year-old Christian Silva, who had initially been handcuffed and placed in a police

car to investigate his role in the incident. Sundahl learned that Christian Silva was not

involved in the domestic dispute, and officers were attempting to release him from

custody.

       A total of nine other officers were on the scene, some of whom were controlling

the surrounding crowd, which included Christian Silva's mother and father — Eva and

Carlos Silva. Although Christian Silva was agitated about being detained, when he

calmed down enough to be released, the officers removed his handcuffs. Christian Silva

then punched the curb with his fists and lunged at one of the officers. An officer placed

the handcuffs back on Christian Silva because of his violent behavior.

       After Christian Silva was handcuffed a second time, Eva and Carlos Silva became

aggressive. When Eva Silva tugged on an officer, trying to obtain the release of her son,

Sundahl pushed her to the ground to stop her interference. Although accounts of Carlos

Silva's behavior differ between witnesses, it is generally agreed that he became

combative to obtain the release of his son. Sundahl testified that Carlos Silva took a


                                             8
fighting stance against him and clenched his fists. Another officer remembered seeing

Carlos Silva pushing Sundahl. In the ensuing altercation, Sundahl and another officer hit

Carlos Silva with a baton several times to get him to retreat, which caused bruising and

injury to Mr. Silva.

       After Carlos Silva ran into a house, the officers first unsuccessfully tried to kick

down the door, and then finally gained access when one of the occupants opened the

door. Mr. Silva was taken into custody and charged with resisting or obstructing a peace

officer, but the People eventually dismissed the charges.

       The Department's internal affairs investigation of the Horizon Street incident

determined that Sundahl violated Department policies on the use of reasonable force and

appropriate conduct by a supervisor. The investigator concluded that "[i]f the situation

would have been supervised properly, Mr. Carlos Silva would have not been physically

struck by . . . Sundahl."

       The Commission expressed the following criticism of Sundahl's performance

during the Horizon Street incident:

       "As a sergeant, Sundahl had the duty to organize and direct his subordinates
       so that the safety of officers and citizens could be protected. Sundahl
       demonstrated poor judgment and a lack of leadership when he failed to take
       charge of the scene, garner information, order release of Christian and order
       his officers to vacate the scene."

       3.     Tape Recording Incident

       In late 2007 or early 2008, Sundahl was told by Officer Flores, whom he

supervised, that Officer Flores had secretly recorded a conversation with a colleague,

Officer Lopez, after observing Officer Lopez driving recklessly during off-duty time and

                                              9
failing to yield when Officer Flores tried to stop him. Sundahl advised Officer Flores

against creating such recordings, but he did not report the recording to anyone else in the

Department.

       After conducting an internal affairs investigation of the tape recording incident,

the Department concluded that Sundahl violated a Department policy requiring an officer

to report to superiors when learning of the commission of a criminal offenses by another

officer. Specifically, the Department concluded that Sundahl learned that Officer Flores

had violated Penal Code section 632, which makes it a crime to record a conversation

without a person's knowledge.4

       In its internal affairs investigation of the tape recording incident, the Department

also relied on Department policy 450.3, which prohibits one member of the Department

from surreptitiously recording a conversation with another member of the Department.

The Department's internal investigation concluded that Sundahl should have explained

the policy to Flores and should have internally reported Flores's policy violation.5

       The Commission came to the following conclusion concerning Sundahl's handling

of the tape recording incident:

4      We note, however, that a significant unresolved legal dispute during the hearing
before the Commission was whether Officer Flores even violated that statute, as Penal
Code section 633 creates an exception for recordings made by a police officer "acting
within the scope of his or her authority." (Ibid.)

5      As was acknowledged by the City during the Commission's hearing, policy 450.3
did not go into effect until after Flores recorded the conversation with Lopez. Sundahl
did, however, testify that he knew the Department had a predecessor policy on the same
subject, which apparently prohibited an officer from secretly recording a conversation
except during a criminal investigation.
                                             10
      "Sundahl was aware of a department policy against recording a
      conversation with another officer without that officer's express knowledge
      and consent. Sundahl was aware that Lopez had potentially committed
      various crimes, including either a misdemeanor o[r] felony for failing to
      yield to an emergency vehicle. Sundahl was also aware of department
      policy to report to his chain of command any activity that could result in
      criminal prosecution. Sundahl did not do so with respect to information
      concerning Lopez's [V]ehicle [C]ode violations or Flores' recording of his
      conversation with Lopez without Lopez's knowledge. While a violation of
      policy, the [Commission] finds that the manner in which Sundahl exercised
      his discretion as a supervisor does not support the level of discipline
      proposed by the City."

      4.     The Commission's Penalty Determination

      After reviewing each of the three incidents we have described above, the

Commission explained its conclusion that demotion from the position of sergeant to a

non-supervisory position was the appropriate discipline to impose on Sundahl.

      "The [Commission] finds that the penalty of termination is not appropriate
      in this case. Clearly, Sundahl demonstrated a lack of leadership and the
      inability to properly supervise a situation. The [Commission] does not find,
      however, that he lacks the ability or veracity to be a productive police
      officer. The [Commission] also is mindful that police management had
      proposed discipline less than termination, but the city manager increased
      the penalty to termination."

C.    The Commission Did Not Abuse Its Discretion

      Based on the standard of review we have described, the question before us is

whether the Commission abused its discretion in determining that demotion was the

appropriate penalty to impose on Sundahl. The Commission abused its discretion only if

we determine that "reasonable minds cannot differ on the propriety of the penalty" of

termination for Sundahl's misconduct. (Deegan, supra, 72 Cal.App.4th at p. 47.) As we

will explain, we conclude that the Commission was within the bounds of reason to


                                           11
determine that demotion was the proper discipline, and therefore the Commission did not

abuse its discretion.

       Case law gives us guidance about the relevant factors to consider when

determining whether an agency abused its discretion in imposing a certain degree of

discipline upon a public employee. "The specific criteria to be considered in evaluating a

public employee discipline dispute include whether 'the administrative decision manifests

an indifference to public safety and welfare. "In considering whether such abuse

occurred in the context of public employee discipline, we note that the overriding

consideration in these cases is the extent to which the employee's conduct resulted in, or

if repeated, is likely to result in, '[h]arm to the public service.' [Citations.] Other relevant

factors include the circumstances surrounding the misconduct and the likelihood of its

recurrence." [Citation.] The public is entitled to protection from unprofessional

employees whose conduct places people at risk of injury and the government at risk of

incurring liability.' " (Kolender II, supra, 149 Cal.App.4th at p. 471.)

       Here, the Commission concluded that Sundahl's problems involved his

performance as a supervisor, and that, accordingly, demotion from a supervisory position

was sufficient to prevent the recurrence of such incidents, protect the public from the risk

of injury and protect the City from the risk of incurring liability as a result of Sundahl's

conduct.

       The City criticizes the Commission's decision because it believes that Sundahl's

mishandling of the three incidents did not arise from deficiencies limited to his

supervisory skills. According to the City, Sundahl's conduct shows his unfitness for any

                                              12
type of police work. As we will explain, we disagree. The Commission clearly

explained the manner in which Sundahl's mishandling of the three incidents related to his

supervisory skills, and substantial evidence supports the Commission's assessment of the

facts.

         First, the Commission's findings as to the New River incident focused on

Sundahl's performance as a supervisor, concluding that he "failed to take control of the

scene in a manner the City would reasonably expect its sergeants to do." The evidence

supports that assessment. According to our review, Sundahl's principal failures during

the New River incident were to fail to gather information from officers about the identity

of the suspect to determine whether obtaining an arrest warrant was a better option to

employing the taser in a polluted river, and to fail to communicate his rescue plan to the

other officers so that it could be put into action in case the suspect began to drown in the

river. Neither of these failings demonstrate an overall unfitness for police work, but

rather the lack of communication and organizational skills necessary to succeed as a

supervisor.

         Second, as described by the Commission, Sundahl's mishandling of the Horizon

Street incident also arose from a lack of supervisory skills. Specifically, the Commission

found that Sundahl did not "organize and direct his subordinates so that the safety of

officers and citizens could be protected" because he "failed to take charge of the scene,

garner information, order release of Christian and order his officers to vacate the scene."

Substantial evidence supports this view of the facts. Sundahl arrived on the scene of an

already tense situation, with his role as a supervisor to take control to prevent the

                                             13
situation from escalating. The officer who conducted the internal affairs investigation for

the Department testified that if Sundahl had used his supervisory position to take control

from the time he arrived on the scene, the altercation could have been avoided.

Specifically, he concluded that Sundahl should have taken time to speak to the other

officers and to Carlos and Eva Silva to diffuse the situation before it escalated. The

City's own expert witness testified before the Commission that Sundahl's handling of the

Horizon incident was deficient because he did not take control as a supervisor and pull

out the officers from the location. According to the expert, Sundahl "did not do what a

supervisor is supposed to do," and he is "more of doer than a supervisor." He opined that

Sundahl should have been "standing back . . . and should not have become physically

involved." Collectively, this testimony provides substantial evidence for the

Commission's finding that Sundahl's lack of supervisory skills was the central problem at

the Horizon Street incident.

       Finally, the Commission was within its discretion to view Sundahl's handling of

the tape recording incident as a lapse in his performance as a supervisor, criticizing "the

manner in which Sundahl exercised his discretion as a supervisor" in that incident.

Importantly, the evidence showed that Officer Flores disclosed the tape recording

incident to Sundahl because Sundahl was his supervisor and he wanted his supervisor's

advice. Sundahl made the decision, as a supervisor, to handle the situation informally.

Further, to the extent that Sundahl violated Department policy by failing to report either

Officer Flores's possible violation of Penal Code section 632 or Officer Lopez's traffic

law violations, the Commission reasonably could conclude that the misconduct by

                                             14
Officer Lopez and Officer Flores was relatively trivial, and therefore Sundahl was not

rendered unfit for employment as a police officer because he failed to report that

misconduct.

       Taking the three incidents together, the City argues that the Commission had no

choice but to terminate Sundahl because his "lack of judgment not only implicates [his]

inability to supervise, but his inability to be a peace officer at any rank." Based on the

facts we have described above, we do not agree that the Commission was required to find

Sundahl unfit for non-supervisory police work. As we have discussed, although

Sundahl's handling of the three incidents showed flawed judgment, the deficiencies

primarily dealt with Sundahl's strategic and organizational skills as a supervisor, not the

fundamental skills needed for effective police work.

       Sundahl's lapses are nothing like the serious misconduct and extreme bad

judgment demonstrated by the law enforcement officers in the cases that that City relies

on to argue that Sundahl's conduct requires his termination to protect public safety.

(Hankla v. Long Beach Civil Service Com. (1995) 34 Cal.App.4th 1216 (Hankla); Cate,

supra, 204 Cal.App.4th 270; Kolender v. San Diego County Civil Service Com. (2005)

132 Cal.App.4th 716 (Kolender I).) In Hankla, the appellate court concluded that a civil

service commission abused its discretion in reinstating the employment of an off-duty

police officer who "shot and nearly killed the driver of another vehicle following a heated

verbal dispute over a trivial driving incident." (Hankla, at p. 1218.) Termination was the

only reasonable outcome there because the officer's behavior was "infantile," "patently

reckless," showed a lack of "emotional self-control or good judgment" and an inability to

                                             15
"handle competently either his emotions or his gun." (Id. at p. 1226.) In Cate, the

personnel board abused its discretion in suspending rather than terminating a correctional

officer who (1) told a suicidal inmate to " 'go ahead' " and hang herself; (2) was

discourteous to a delusional inmate; (3) attempted to intimidate a witness and exercised

undue influence in an internal affairs investigation; (4) made disparaging comments

about a fellow correctional officer; and (5) lied about being away from his post with

permission. (Cate, at pp. 273-274.) The court determined that termination was required

because (1) the administrative law judge's recommendation acknowledged that the

officer's misconduct "might indeed be repeated"; (2) the officer had been dishonest; and

(3) correctional officers were required to work cooperatively with fellow officers and not

undermine fellow officers' authority. (Id. at pp. 285-286.) In Kolender I, the personnel

commission abused its discretion in not terminating a deputy sheriff who lied to cover up

another deputy's physical abuse of an inmate. (Kolender I, at p. 719.) The deputy

sheriff's termination was necessary because "[h]e lied regarding a grave matter, and

thereby forfeited the trust of his office and the public[,]" and "was complicit in covering

up abuse of an inmate," even though the "safety and physical integrity of inmates is one

of the [sheriff's] office's paramount responsibilities." (Id. at pp. 721, 722.)

       Here, the Commission could reasonably determine that Sundahl's conduct, in

comparison to that at issue in Hankla, Cate, and Kolender I, was less serious —

demonstrating mere mistakes in handling difficult situations, not revealing a fundamental

emotional or moral disqualification from serving as police officer, such as cruelty, an

explosive temper, dishonesty or lawbreaking.

                                              16
       The City describes Sundahl's conduct as so "reprehensible" that it disqualifies him

from any type of police work. The evidence does not require such a conclusion. As the

Commission reasonably could have concluded, Sundahl simply made several mistakes in

assessing a situation and implementing his training, but his conduct was not morally

reprehensible or so out of the bounds of acceptable behavior that it required his

termination. Indeed, instead of laying all the blame for Sundahl's failures as a supervisor

on Sundahl's character flaws, the Commission appears to have reasonably concluded

from the evidence that Department should have better trained its supervisors, as it

commented that "[t]he City is encouraged to provide education and training to its

supervisors in order to increase the likelihood persons occupying those positions will

succeed." Although the City states, in a conclusory argument, that the three incidents

demonstrate Sundahl's "lack of truth and veracity," we disagree. None of Sundahl's

failures during the three incidents involved problems with Sundahl's honesty, but instead

involved his mishandling of difficult situations.6



6      Although the City claims that Sundahl lacks "truth and veracity" and that this case
is analogous to those in which law enforcement officers were terminated for dishonest
conduct, the only specific argument that the City makes concerning Sundahl's lack of
veracity is its statement that the Commission's own discussion of the Horizon Street
incident "suggests [Sundahl's] dishonesty by recognizing that [Sundahl's] testimony that
the crowd was unruly was contradicted by another officer's testimony that the crowd was
calm." We are not convinced. As we read the Commission's statement, it was
commenting on a conflict in the evidence rather than making a finding that Sundahl lied
during his testimony. As our own review of the record shows, the testimony regarding
the Horizon Street incident was wildly inconsistent between witnesses. Although some
witnesses did not describe an unruly crowd, several witnesses, including other police
officers, described the crowd as hostile and threatening, requiring the first police officers
on the scene to call for emergency assistance. The Commission's findings included the
                                             17
       In sum, the Commission was within its discretion to decide that, based on the three

incidents reflected in the record, Sundahl was not fundamentally unfit to serve as a police

officer, and therefore demotion — instead of termination — was the proper discipline to

impose on Sundahl.

                                       DISPOSITION

       The judgment is reversed, and the trial court is directed to enter judgment denying

the City's petition for writ of mandate.



                                                                                    IRION, J.

WE CONCUR:



              MCCONNELL, P. J.



                        NARES, J.




statement that Sundahl did not "lack[] the . . . veracity to be a productive police officer,"
showing that the Commission did not conclude, based on the inconsistencies in the
testimony about the Horizon Street incident, that Sundahl was a dishonest person.
Moreover, serious due process objections might be raised were Sundahl to be terminated
by the Commission — without notice — based on possible dishonesty that occurred
during his testimony before the Commission. (Parker v. City of Fountain Valley (1981)
127 Cal.App.3d 99, 107 [right to advance notice and chance to respond to additional
disciplinary charges].)


                                             18